07/28/2020



                                                                                               Case Number: DA 20-0019




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA,MONTANA 59620-3003

                                          Supreme Court No.
                                             DA 20-0019

KRISTINE DAVENPORT,

             Plaintiff and Appellant,

      v.
                                                                          GRANT OF EXTENSION
COUNTY OF LINCOLN,a political subdivision
of the State of Montana; SHERIFF OF
COUNTY OF LINCOLN, State of Montana, and
ROBY BOWE,

             Defendants and Appellees.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until September 4, 2020, to prepare, file, and serve the Appellant's Reply brief.

DATED July 28, 2020



                                                                      Bowen Greenwood
                                                                      Clerk of the Supreme Court




c:     Kristine Davenport, Gregory L. Bonilla


           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705